Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 15-16, 21-22, 25, 30-38 are allowed in view of entered 312 amendment filed on 06/10/2022 and applicant initiated interview on 08/23/2022.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Morimoto (JP2004250734A).
Morimoto discloses a colored Al-plated steel in which the steel surface is provided with a plating layer comprising 25-75% Fe, 0.1-6% Si with the balance of Al.  The plating layer further comprises Cu 0.1-2, Mn 0.1-2, Ni 0.5-2.
However, Morimoto does not disclose instant claim 13 amendment “a thickness of the Al-Fe-based coating is 10 to 100 um, and the chemical composition of the Al-Fe based coating satisfies, by mass: an average value of Al content in a thickness direction: 20.0% or more, an average value of Fe content in the thickness direction: 50.0% or more, a minimum value of Cu content in the thickness direction: 0.06% or more, and a ratio of a maximum value and a minimum value of Cu content in the thickness direction: 1.4 or more.” 
No prior art can be found to disclose instant claim 13 amendment as indicated above.
Hence, instant claims 13, 15-16, 25, 33-35 are in condition for allowance.
As a result of allowed product claim 13, withdrawn process of making directed to claims 21-22, 30-32, 36-37 and 38 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733